Case 2:19-cv-00215-Z-BR Document 36 Filed 06/05/20 Pagelof2 PagelD 213

       
    
   
   
 

US, DISTRICT COURT
IN THE UNITED STATES DISTRICT] COURRHERN District OF Tey

FOR THE NORTHERN DISTRICT OF TEXA FILED
AMARILLO DIVISION

SCOTT EARL JOHNSON, JR.,
Petitioner,

v. 2:19-CV-215-Z

GRAY COUNTY SHERIFF’S OFFICE,

Cr “OR “OP? (OR OD LOR “Or SOD CO?

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

On May 7, 2020, the United States Magistrate Judge entered findings and conclusions (ECF
No. 34) on Petitioner’s “Amended Petition for a Writ of Habeas Corpus by a Person in State
Custody” (the “Amended Petition”) (ECF No. 5). The Magistrate Judge RECOMMENDS that the
Amended Petition be DENIED as time-barred. No objections to the findings, conclusions, and
recommendation have been filed. After making an independent review of the pleadings, files, and
records in this case, the Court concludes that the findings and conclusions of the Magistrate Judge
are correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED and that the Amended Petition (ECF No. 5) is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has

failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5 Cir. 2011). The
 

Case 2:19-cv-00215-Z-BR Document 36 Filed 06/05/20 Page 2of2 PagelD 214

Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

June F, 2020.

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
